DETAILED ACTION
This action is responsive to after-final filed on August 2nd, 2022. 
Claims 1~5, 7~12, and 14~22 are allowed.
	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimers filed on 03/08/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patents 11,044,293, 10,225,307 and 9,565,228 have been reviewed and are accepted. The terminal disclaimers have been recorded.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1~5, 7~12, and 14~22 are allowable based on Applicant’s amendment/arguments filed on 08/02/22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443